Citation Nr: 9930448	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1966.  

This matter originates from an appeal of a December 1993 
rating decision of the Portland, Oregon, regional office (RO) 
of the Department of Veterans Affairs (VA).  The issue on 
appeal, as well as the issues of entitlement to service 
connection for the residuals of pneumonia and entitlement to 
service connection for post-traumatic stress disorder, was 
previously before the Board in October 1997.  The Board 
issued a decision which denied the veteran's claim for all 
three issues.  The veteran appealed the October 1997 decision 
to the United States Court of Appeals for Veterans Claims 
(Court). 

In November 1998, the veteran's representative and the VA 
submitted a Joint Motion for Remand as to One Issue, for 
Dismissal of the Remaining Issues, and to Stay Further 
Proceedings (hereinafter Joint Motion).  The Joint Motion 
stated that the veteran was no longer pursuing the issues of 
entitlement to service connection for the residuals of 
pneumonia or entitlement to service connection for post-
traumatic stress disorder, and requested that they be 
dismissed.  It was requested that the portion of the October 
1997 Board decision which denied entitlement to an evaluation 
greater than 20 percent for peptic ulcer disease be vacated, 
and that this issue be returned to the Board for additional 
action consistent with the discussion within the Joint 
Motion.  The Court issued an order granting the Joint Motion 
in November 1998, and the case has been returned to the Board 
for appropriate action.

REMAND

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The November 1998 Joint Motion notes that the veteran 
testified at a June 1997 hearing before the Board that his 
service connected peptic ulcer disease is productive of 
incapacitating episodes roughly six times a year which last 
for up to two weeks, and that he was taking daily medication 
and receiving monthly treatment for this disability at a VA 
facility in Eugene, Oregon.  However, the Joint Motion 
further notes that these records were not before the Board in 
October 1997, and that there has been no attempt to obtain 
them.  Finally, the Joint Motion stated that no attempt such 
as a review of the veteran's work history was made to 
determine if his ulcer flare-ups were incapacitating.  

The Joint Motion further states that the Board did not 
provide adequate reasons or bases in its determination that 
the veteran did not experience recurrent incapacitating 
episodes of a severe enough nature to warrant a higher 
evaluation.  In this regard, the record shows that the 
veteran was last afforded a VA examination in conjunction 
with his claim in August 1993.  The veteran reported two to 
six flare-ups of his ulcer every year.  The diagnoses 
included duodenal ulcer, chronic symptoms, frequent acute 
flare-ups, and gastroesophageal reflux.  However, the 
objective findings were largely negative, and the examiner 
did not attempt to reconcile these findings with the history 
of two to six flare-ups each year.  The Board believes that 
an additional examination to determine the current severity 
of the veteran's service connected disability would be 
helpful in reaching a decision in this case.  

Therefore, in accordance with the November 1998 Joint Motion, 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service connected peptic ulcer disease 
since 1991.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  A particular effort must 
be made to obtain the treatment records 
regarding the veteran's peptic ulcer 
disease from the VA facilities in Eugene 
and Roseburg, Oregon.  

2.  The RO should contact the veteran and 
request an employment history for the 
period from 1992 to the present.  This 
should include the names and addresses of 
each employer.  The RO should then 
contact these employers and request any 
information such as sick leave records, 
which could tend to show the industrial 
incapacity caused by the veteran's peptic 
ulcer disease.  The veteran should also 
be given the opportunity to submit an 
additional statement and/or additional 
evidence in support of his claim.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and severity of his service 
connected peptic ulcer disease.  All 
appropriate tests and studies required 
for the evaluation of this disability 
should be conducted.  The veteran should 
be asked to note the number of flare-ups 
of his peptic ulcer disease resulting in 
incapacitating episodes he experiences 
each year, as well as the duration of 
these episodes.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Afterwards, the examiner 
should be asked to reconcile any 
discrepancies that may be found between 
the veteran's subjective complaints and 
his reported history, and the objective 
findings of the examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











